PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/863,072
Filing Date: 23 Sep 2015
Appellant(s): Blanco, Alejandro, G.



__________________
Gregory T. Helding
Reg. No. 76,251
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/08/21.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/07/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 35 U.S.C. 112(b) rejection of claims 1-34 are withdraw in view of the arguments presented by the appellant in page 11 of the appeal brief.

(2) Response to Argument

Appellant in pages 9-10 and 12-14 of the appeal brief argues that the office fails to show that the proposed combination of Wei, Denker, Sarikaya, Fuchs, and Zhai teaches the features “logging data received through an input interface of a communication device in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data”, “determining a context-based response to the user-initiated query based on the logged data”,  and “determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data” of independent claims 1, 22, and 31, therefore, fails to establish a prima facie case of obviousness.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument on pages 4 and 6, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).


Wei in Paragraphs 12 and 13 discloses receiving a query, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, where the logged data are stored in databases, which is logged data in at least one database.

Wei in Paragraphs 22 and 29 discloses query response based on contextual data culled from user interaction with responses returned in response to queries, logged data storing tracked user query and query responses, which is received data.

Wei in Paragraphs 27-29 and 59 discloses logging data received though a user input interface of a communication device, which is logging data received through an input interface of a communication device.

Wei in Paragraphs 22, 23, and 29 discloses logs storing anchor text of queries, queries, reformulated queries and/or results a user used for search in logs and/or databases, which is logging data in at least one database, where the logged data includes at least one selected from the group consisting of a type or received data (previous tracked queries and/or results received from user).

logging data received through an input interface of a communication device in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data”.

Therefore, Wei discloses the argued features “logging data received through an input interface of a communication device in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data” of independent claims 1, 22, and 31.

Wei in Paragraphs 12 and 13 discloses receiving a query, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, where the logged data are stored in databases, which determining a context based response based on logged data stored in at least one database.

which is a context based response.

Wei in Paragraphs 22, 23, and 29 discloses logs storing anchor text of queries, queries, reformulated queries and/or results a user used for search in logs and/or databases, which is logging data in at least one database.

Wei in paragraphs 30-34 and in Figure 2 discloses receiving a query from a user, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, sharing the context based expansion candidates to the user for selection and/or submitting reformulated or rewritten query with the expansion to perform a search, which is determining a context based response (the expansion candidates and/or rewritten query in response to initial user query using context of anchor text, click logs, and query logs) to a user-initiated query based on the logged data stored in the at least one database.

Determining a context based response to a user initiated query based on logged data stored in one or more databases is “determining a context-based response to the user-initiated query based on the logged data”.

 the argued features “determining a context-based response to the user-initiated query based on the logged data” of independent claims 1, 22, and 31.

Wei in paragraphs 30-34 and in Figure 2 discloses receiving a query from a user, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, sharing the context based expansion candidates to the user for selection and/or submitting reformulated or rewritten query with the expansion to perform a search, which is determining a probability based on a type of received data.

Therefore, Wei discloses “determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data”.

Wei discloses receiving by a communication device a user initiated query, determining a context based response to the user initiated query by determining a probability based on query and/or click log data, which is based on a user of the 

determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data.

Denker in Paragraphs 36, 46, and 78 discloses entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location.

Denker discloses determining a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data, and this probability and the recorded data is used to determine a context based response, which is determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data.

Wei discloses determining a probability of a context based response to a user-initiated query by a user of a communication device based on at least one selected from the group consisting of a type of received data that is logged and stored in one or more databases.

Denker discloses determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei and Denker, to have combined Wei and Denker. The motivation to combine Wei and Denker would be to answer queries with recorded data a user can recall by using a probabilistic contextual user model.

Therefore, We in view of Denker discloses the argued features “determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data” of independent claims 1, 22, and 31.

Appellant in pages 10 and 15-17 of the appeal brief argues that the office fails to articulate why a person of ordinary skill in the art would have even looked to Denker to modify Wei in the first place and fails to sufficiently explain why a person of ordinary skill in the art would have been motivated to modify Wei with the teachings of Denker to disclose the features “determining a probability that a user of the communication device previously heard, read or viewed the logged data in such a way that the user could comprehend the logged data”, as recited in independent claims 1, 22, and 31, and further argues that the examiner provides no reasons, relying instead on impermissible hindsight.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,

Wei in paragraphs 30-34 and in Figure 2 discloses receiving a query from a user, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, sharing the context based expansion candidates to the user for selection and/or submitting which is determining a probability based on a type of received data.

Wei discloses receiving by a communication device a user initiated query, determining a context based response to the user initiated query by determining a probability based on query and/or click log data, which is based on a user of the communication device previously reading or viewing logged data since the query log stores queries user inputted and click log stores results from queries user clicked, however, Wei does not explicitly disclose:

determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data.

Denker in Paragraphs 36, 46, and 78 discloses entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall, detecting and making available 

Denker discloses determining a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data, and this probability and the recorded data is used to determine a context based response, which is determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data.

Wei discloses determining a probability of a context based response to a user-initiated query by a user of a communication device based on at least one selected from the group consisting of a type of received data that is logged and stored in one or more databases.

Wei does not explicitly discloses determining a probability that a user previously heard, read, or viewed the data in such a way that the user could comprehend the data.

Denker discloses determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data.



Appellant in page 17 of the appeal brief argues that Wei and Denker fails to discloses the features “determining a probability of the user of the communication device receiving the first response” and “comparing the probability of the communication device receiving the first response to a predetermined threshold”, as disclosed in dependent claim 2.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Wei in Paragraphs 12 and 13 discloses receiving a query, expanding the query based on a probability that a corresponding expansion from a dictionary is correct and 

Wei in Paragraph 25 discloses expansion based on high, low, or in between probability.

Wei in Paragraphs 22 and 29 discloses query response based on data culled from user interaction with responses returned in response to queries, logged data storing previously tracked user query and query responses.

Denker in Paragraphs 46 and 78 discloses ranking and filtering a query response based on probability score.

Wei discloses responding to a user initiated query with an expanded query response, where the query expansion is based on a probability taking into account logged data user previously interacted with via a communication device, which is determining a probability of a user of a communication device receiving a first response.

Wei discloses responding to a user initiated query with an expanded query response, where the query expansion is based on a probability taking into account logged data user previously interacted with and the probability further taking to account which is comparing a probability of a user of a communication device receiving a first response to a predetermined threshold.

Denker additionally discloses filtering a response based on a probability score, which is filtering based on a probability score threshold or comparing a probability of receiving a first response to a predetermined threshold.

Therefore, the cited prior art Wei and Denker alone and/or in combination discloses the argued features “determining a probability of the user of the communication device receiving the first response” and “comparing the probability of the communication device receiving the first response to a predetermined threshold”, as disclosed in dependent claim 2.

Appellant in page 18 of the appeal brief argues that Wei, Denker, Fuchs, and Zhai fails to disclose the features “determining the probability includes determining which of the plurality of communication groups the communication device was a member of at the time the communication device received the logged data”, as disclosed in dependent claim 32.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Wei in Paragraphs 12 and 13 discloses receiving a query, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, where the logged data are stored in databases, which is received logged data.

Wei in Paragraphs 22 and 29 discloses query response based on contextual data culled from user interaction with responses returned in response to queries, logged data storing tracked user query and query responses, which is received data.

Wei in Paragraphs 27-29 and 59 discloses logging data received though a user input interface of a communication device, which is logging data received through an input interface of a communication device.

Wei in Paragraphs 22, 23, and 29 discloses logs storing anchor text of queries, queries, reformulated queries and/or results a user used for search in logs and/or databases, which is logging data in at least one database, where the logged data includes at least one selected from the group consisting of a type or received data (previous tracked queries and/or results received from user).

Wei in paragraphs 30-34 and in Figure 2 discloses receiving a query from a user, expanding the query based on a probability determined by taking into account a context including one or more of a text of the query, query logs, and click logs, sharing the context based expansion candidates to the user for selection and/or submitting reformulated or rewritten query with the expansion to perform a search, which is determining a probability based on a type of received data.

Therefore, Wei discloses determining the probability includes determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the logged data.

Denker in Paragraphs 36, 46, and 78 discloses determining a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data, and this probability and the recorded data is used to determine a context based response, which is determining a response based on a probability that a user previously heard, read, or viewed a data.

Therefore, Wei in view of Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:

determining the probability includes determining which of the plurality of communication groups the communication device was a member of at the time the communication device received the logged data.

The Fuchs reference discloses determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data.

Fuchs in Paragraph 16 discloses a communication device identifying a communication group, in Paragraph 18 discloses a communication device being a member of and belonging to one or more communication groups, in Paragraphs 22 and 26 discloses making a selection on a communication device to select a communication group and receiving various information such as an identification of the group selected and time/date, and in Paragraphs 26 and 37 discloses storing the information.

Therefore, Fuchs discloses determining which of a plurality of communication groups a communication device was a member of at a time the communication device received data.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Wei, Denker, and Fuchs, to have combined Wei, Denker, and Fuchs. The motivation to combine Wei, Denker, and Fuchs would be to provide secure 

Fuchs discloses storing information such as group/channel selection input based on a position of a selector of the communication device, which group/channel the device subscribed to, and time/date of the selection of the group/channel/subscription made by the communication device.

Wei discloses logging input received through a communication device and determining a probability based on logged or stored input data or information

Denker discloses calculating probabilities associated with recorded or stored information.

However, Wei, Denker, and Fuchs do not explicitly disclose:

determining the probability includes determining which of the plurality of communication groups the communication device was a member of at the time the communication device received the logged data.

The Zhai reference discloses determining a probability including determining which was input at a time an input data was received.



The Zhai reference discloses determining a probability including determining which was input at a time a data was received.

Wei discloses determining a probability including determining that a communication device received logged or stored input data or information.

Denker discloses determining a probability including determining recorded or stored information.

Fuchs discloses stored information comprising a determination of which of a plurality of groups a communication device was a member of at a time the communication device received a selection/input data that was stored.

Zhai discloses determining a probability including determining which information was input/selected at a time the input was received.

It would have been obvious to a person of ordinary skill in the art, having the teaching of Wei, Denker, Fuchs, and Zhai, to have combined Wei, Denker, Fuchs, and Zhai. The motivation to combine Wei, Denker, Fuchs, and Zhai would be to determine a probability of input selection using a spatial model.

Therefore, Wei in view of Denker in view of Fuchs and in further view of Zhai discloses the argued feature “determining a probability using logged/stored information including which of a plurality of communication groups a communication device was a member of at a time the communication device received the logged information”, as disclosed in dependent claim 32.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REZWANUL MAHMOOD/Examiner, Art Unit 2164

   
                                                                                                                                                                                                     Conferees:

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.